Exhibit 3.3 CERTIFICATE OF DESIGNATION OF SERIES A CONVERTIBLE PREFERRED STOCK OF aVinci Media Corporation Pursuant to Section 151 of the General Corporation Law of the State of Delaware I, the undersigned, being the President of aVinci Media Corporation, a Delaware Corporation (the “Corporation”), hereby certify in accordance with the provisions of Section 151 of the General Corporation Law of the State of Delaware that the Board of Directors of the Corporation (“Board of Directors”) duly adopted the following resolution on March 31, 2009: RESOLVED, that pursuant to the authority expressly granted to and vested in the Board of Directors by the provisions of the Corporation’s Certificate of Incorporation, this Board of Directors hereby creates, from the 50,000,000 shares of preferred stock (the “Preferred Stock”), of the Corporation authorized to be issued pursuant to the Certificate of Incorporation, a series of the Preferred Stock having the following terms and designations: Section 1.Designation and Amount. The shares of this series, having a par value of $0.01 per share, shall be designated as “Series A Convertible Preferred Stock” (the “Series A Preferred Stock”) and the number of shares constituting such series shall be 1,500,000. Each share of the Series A Preferred Stock shall have a stated value (“Stated Value”) of $1.00.The relative rights, preferences and limitations of the Series A Preferred Stock shall be in all respects identical, share for share, to the Common Stock of the Corporation (“Common Stock”), except as otherwiseprovided herein. Section 2.Dividends.The holders (“Holders”) of the then outstanding Series A Preferred Stock shall be entitled to receive, when, as and if declared by the Board of Directors, out of any funds and assets of the Corporation legally available, dividends at an annual rate of 8% of the Stated Value. Dividends shall be cumulative and shall accrue on each share of the outstanding Series A Preferred Stock from the date of its issue.Dividends shall be payable in cash or, at the discretion of the Corporation, in shares of Common Stock at the price of Twenty Cents ($0.20) per share of Common Stock; provided that the Corporation shall not pay any cash dividend until the Corporation reports positive net income for two consecutive quarters as reported in the Corporation’s public quarterly reports.No dividend shall be paid on the Common Stock at a rate greater than the rate at which dividends are paid on Series A Preferred Stock (based on the number of shares of Common Stock into which the Series A Preferred Stock is convertible on the date the dividend is declared).Dividends on Series A Preferred Stock shall be in preference to dividends paid on the Common Stock or hereinafter issued Preferred Stock. 1 Section 3.Voting Rights. Except as otherwise expressly provided herein or as required by applicable law, the Holder of each share of Series A Preferred Stock shall be entitled to vote on all matters submitted to a vote or consent of stockholders. Each share of Series A Preferred Stock shall entitle the Holder thereof to such a number of votes per share equal to the number of shares of Common Stock into which such share of Series A Convertible Preferred Stock is then convertible pursuant to Section 6 hereof as of the record date for the determination of stockholders entitled to vote on such matter, or if no record date is established, at the date such vote is taken or any written consent of stockholders is solicited. Section 4.Reacquired Shares.
